PER CURIAM.
Wre are satisfied that the learned Special Term was right in finding that the attorney had been duly retained. We see no reason why an end should not be put to this controversy. The agreement was that the attorney should receive 33% per cent, upon a settlement and 50 per cent, upon a judgment. The case was settled for $870.
The order appealed from should therefore be modified by providing that the defendant’s motion to discontinue be granted upon the payment to plaintiff’s attorney Sigmund Rotter of $290, one-third of the amount of settlement, $10 costs of the motion below, $10 costs on this appeal, and the respondent’s disbursements, and, as so modified, affirmed.